Order entered April 23, 2015




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-14-01359-CR

                              TOM ILES WHITE, III, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-81783-2013

                                            ORDER

   The Court REINSTATES the appeal.

   On March 30, 2015, we ordered the trial court to make findings regarding why the reporter’s

record had not been filed. On April 20, 2015, we received the reporter’s record. Therefore, in

the interest of expediting the appeal, we VACATE the March 30, 2015 order requiring findings.

   Appellant’s brief is due within thirty days of the date of this order.


                                                       /s/    ADA BROWN
                                                              JUSTICE